Citation Nr: 1501908	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-30 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945.  He died in May 2011.  The appellant is his surviving spouse.  In August 2012, the RO determined that the appellant was a valid substitute claimant in relation to the appeal that was pending at the time of the Veteran's death.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  A February 2014 Board decision by another Veterans Law Judge, in pertinent part, denied entitlement to a TDIU for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A.  The appellant appealed that decision to the United States Court of Appeals for Veterans claims (Court) (the appellant expressly did not appeal the other claims on appeal at that time and they were dismissed by Court order).  Pursuant to a Joint Motion for Partial Remand, a November 2014 Order of the Court remanded the matter of entitlement to a TDIU for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A for action consistent with the terms of the joint motion.  The case has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Partial Remand, dated in November 2014 regarding the claim for a TDIU, the parties noted that the Board in its February 2014 decision did not provide an adequate statement of the reasons and bases for its finding of fact and law.  Specifically, the Board, in its analysis, noted that "A review of the evidence of record shows that the Veteran's anxiety disorder definitely would have had a significant effect on his occupation."  Then, the Board denied entitlement to TDIU indicating that there was no evidence that the Veteran was unable to work due to his service-connected disabilities.  The Board concluded that the evidence showed that the Veteran was unable to work due to his non-service-connected disabilities.  The parties agreed that such statements were contradictory, or at the very least, confusing.  

At the time of his death, the Veteran was assigned a 60 percent combined disability rating; a 50 percent rating was in effect for anxiety disorder, a 10 percent rating was in effect for cholecystectomy, and a noncompensable rating was in effect for the resulting scar.  The evidence of record shows he was employed as a full time police officer for more than 30 years.

Medical records include an October 2008 VA examination (internal medicine), a November 2008 VA psychiatric examination, and an October 2010 VA examination (internal medicine).  On October 2008 VA examination the Veteran was diagnosed with status post cholecystectomy with scar.  There were no findings of malnutrition.  It was noted that the diagnosed disability had no effect on the Veteran's daily activities.

On mental status evaluation in November 2008, the examiner noted that the Veteran was in a wheelchair, disoriented and confused and had significant problems with his memory.  He was living in a nursing home.  His anxiety was presumably less than in the past partly due to vascular dementia and taking multiple medications.  His speech was slow, and his mood was euthymic.  There was no evidence of disordered perceptions or hallucinations, but he was markedly confused with significant memory impairment.  His insight and judgment were fair to poor.  His Global Assessment of Functioning (GAF) score was 35 (indicative of major impairment in several areas, such as work, e.g. unable to work).  The diagnosis was vascular dementia, status post CVA time three, with anxiety disorder subsumed under this diagnosis.  It was noted further that the Veteran was no longer competent to manage his own finances.  His daughter was his power of attorney.  His wife indicated that he was seeking an increase in his service-connected disability in order to qualify for more services through VA.  The examiner noted that in his then current condition, he required significant medical and nursing home care, but mostly medical.

On October 2010 VA examination the Veteran was diagnosed with scar of the right rectus muscle.  He was asymptomatic at the time of the examination.  It was noted that the diagnosed disorder had no effect on the Veteran's usual occupation and/or daily activities.  

Given the foregoing evidence and contentions, the Board determines there is a need to obtain a clarifying medical opinion to address the issue of the Veteran's employability in light of his service-connected impairments, and occupational history.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an advisory medical opinion by an appropriate consulting provider to determine whether the Veteran's service-connected disabilities (anxiety disorder and residuals of cholecystectomy, to include a scar), precluded "substantially gainful" employment at any time since July 2009 (a year prior to his claim for increase).  The Veteran's entire record must be forwarded to, and reviewed by the consulting provider.  The opinion must be provided without consideration of the Veteran's age or any nonservice-connected disabilities. 

In furnishing an opinion, the opinion provider should consider, and discuss as necessary, the November 2008 VA examination diagnosis of vascular dementia, status post CVA times three, with anxiety disorder subsumed under such diagnosis.  The record shows the Veteran worked as a police officer for 30-plus years until 1980. 

The opinion provider is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience. 

A provider must include rationale for all opinions.

2.  After completion of the above, readjudicate the claim for a TDIU rating, to include consideration on an extraschedular basis as appropriate.  If the claim remains denied, furnish the appellant and her representative an appropriate supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires 

that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




